Title: To Thomas Jefferson from James D. Westcott, 29 January 1808
From: Westcott, James D.
To: Jefferson, Thomas


                  
                     Sir, 
                     Cedarville N.J. January 29th 1808.
                  
                  I yesterday received a letter from John Smith of Ohio of which the enclosed is a correct copy. The extraordinary nature of its contents induces me to forward it to you, with an assurance that nothing could possibly have ever fallen from me which would authorise even the most distant conjecture of your having given me any such information as it suggests. I have written to Mr. Smith, explicitly, that you did not.
                  I do not recollect any conversations with my friends, when in Washington, which could have given rise to this application—and I am totally at a loss to conceive who those persons can be among whom a difference of opinion is stated to exist.
                  There is an inexplicable mystery to me in the business. If it has proceeded from a hope of the associates of Burr that I might be induced to become instrumental in their endeavours to criminate men of whose integrity the nation entertains no doubt and whose administration of the government it has hitherto been a pleasure to me to defend, I can only regret that even they could have done me so much injustice as to have admitted a possibility of my being capable of uniting in their views. 
                  With the greatest respect Yours &c
                  
                     James D. Westcott 
                     
                  
               